DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “the plurality of filters that have been determined”  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US Pub. No. 2018/0285668 A1) in view of Rowe et al. (US Pub. No. 2009/0245591 A1).
Regarding claim 1, Li discloses, a method for generating network architectures for biometric security, the method comprising: at a system comprising one or more processors and a memory: (See Li ¶57, “The processor of each device is typically configured to execute software instructions that are stored in non-volatile memory using portions of volatile memory.”)
receiving multispectral training image data comprising, for each subject of a plurality of subjects, multispectral image data comprising a plurality of images of the subject, each of the plurality of images for each subject being an image at a different wavelength range; (See Li ¶13, “As such, FIG. 1 shows test image data 112 of the user's face in the first spectral region, produced based on light captured by first spectral capture module 106, test image data 114 of the user's face in the second spectral region, produced based on light captured by second spectral capture module 108.” Further see ¶14, “FIG. 1 shows registered image data 116 obtained from a database 118 of registered human face image data. Database 118 may store verified human face image data for a plurality of users, and may further store an identity for each user.”)
extracting features from the multispectral training image data; (See Li ¶22, “FIG. 2 shows a flow diagram illustrating an example process 200 for training run-time classifier 134 with training data 138. Reference to FIG. 1 is made throughout the description of FIG. 2. For clarity, process 200 is described in connection with local binary patterns (LBPs), though any suitable features and method of feature extraction may be used.” Further see Li ¶26, “Process 200 may include, at 212, extracting at least one feature from each of the plurality of ROIs. FIG. 2 shows the extraction from ROI 204 of a feature 214.”)
and generating and storing, based on the extracted features, a network architecture for predicting relationships of multispectral images of a subject.  (See Li ¶34, “The plurality of feature distance coordinates in feature distance space 234 may each be separated into a real human face image data class 240 and a spoofed human face image data class 242. With the real and spoofed human face image data classes separate, a classifier (e.g., run-time classifier 134) may be trained to differentiate between the real and spoofed image data classes by receiving first, second, and third (e.g., test) feature distances and, based on the feature distances, plotting corresponding feature distance coordinates in space 234 to determine which class the feature distance coordinates, and thus the corresponding image data, belongs. As part of training the classifier, a predetermined relationship 244 (e.g., predetermined relationship 136) may be derived that provides an efficient determination during run-time for determining which class to which image data belongs.”)
Li discloses the above limitations but he fails to disclose the following limitation.
However Rowe discloses, for each of the plurality of subjects, aligning the corresponding plurality of images into a respective multispectral cube representing the multispectral image data for the respective subject; (See Rowe ¶89, “For purposes of illustration, the following discussion is made with reference to such a set of multispectral images, … The images from the plurality of imagers may need to be aligned, tiled, shifted and/or otherwise preprocessed prior to further processing. An illustrative set of aligned and processed multispectral images is shown in FIG. 10A, with the set defining a multispectral datacube 1000.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aligning multispectral data into a cube as suggested by Rowe to Li’s multispectral biometric data using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to format multispectral data into a convention format such as a cube that allows for easy storage and processing.

Regarding claim 2, Li and Rowe disclose, the method of claim 1, wherein extracting features from the multispectral training image data comprises dividing images in the multispectral training image data into a plurality of regional patches. (See Li ¶23, “Image 202 includes image data whose correspondence to a real human face is verified. A plurality of regions of interest (ROIs) such as ROI 204 may be identified in image 202. Generally, each ROI may correspond to a region in image data where an extractable feature is known or expected to reside.”)

Regarding claim 11, Li and Rowe disclose, a system for generating network architectures for biometric security, the system comprising one or more processors and a memory, wherein the one or more processors are configured to execute instructions stored on the memory to cause the system to: receive multispectral training image data comprising, for each subject of a plurality of subjects, multispectral image data comprising a plurality of images of the subject, each of the plurality of images for each subject being an image at a different wavelength range; for each of the plurality of subjects, align the corresponding plurality of images into a respective multispectral cube representing the multispectral image data for the respective subject; extract features from the multispectral training image data; and generate and storing, based on the extracted features, a network architecture for predicting relationships of multispectral images of a subject. (See the rejection of claim 11 as it is equally applicable for claim 12 as well.)

Regarding claim 12, Li and Rowe disclose, a non-transitory computer-readable storage medium storing one or more programs for generating network architectures for biometric security, the one or more programs configured to be executed by one or more processors communicatively coupled to one or more processors of a system, the one or more programs including instructions to cause the system to: (See Li ¶57, “The processor of each device is typically configured to execute software instructions that are stored in non-volatile memory using portions of volatile memory.” Further see Li ¶58, “Non-volatile memory is configured to hold software instructions even when power is cut to the device, and may include optical memory … Volatile memory is configured to hold software instructions and data temporarily during execution of programs by the processor, and typically such data is lost when power is cut to the device. Examples of volatile memory that may be used include RAM, DRAM, etc.”)
receive multispectral training image data comprising, for each subject of a plurality of subjects, multispectral image data comprising a plurality of images of the subject, each of the plurality of images for each subject being an image at a different wavelength range; for each of the plurality of subjects, align the corresponding plurality of images into a respective multispectral cube representing the multispectral image data for the respective subject; extract features from the multispectral training image data; and generate and storing, based on the extracted features, a network architecture for predicting relationships of multispectral images of a subject. (See the rejection of claim 1 as it is equally applicable for claim 12 as well.)

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US Pub. No. 2018/0285668 A1) in view of Rowe et al. (US Pub. No. 2009/0245591 A1) and in further view of Pelz et al. (US Pub. No. 2020/0320718 A1).
Regarding claim 3, Li and Rowe disclose, the method of claim 1, but they fail to disclose the following limitations.
However Pelz discloses, wherein extracting features from the multispectral training image data comprises training one or more convolutional neural networks trained to characterize texture and structure in multispectral image data.  (See Pelz ¶25, “Other instantiations may make use of multispectral or hyperspectral image sequences with many image channels, each containing one or more wavelengths, or one or more wavelength bands, or other variables/metrics.” 
Further see Pelz ¶26, “In another example instantiation, features are learned using one of a number of machine-learning approaches, including, but not limited to convolutional neural networks. …  Features may include image-based features including, but not limited to, edge, texture, color, and density; and motion features including, but not limited to, velocity and acceleration profiles.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the features extracted from multispectral images using a convolutional neural network as suggested by Pelz for Li and Rowe’s extraction of features from multispectral images using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is because CNNs do not require human supervision for identifying important features and these feature are accurate at image classification.

Regarding claim 4, Li and Rowe disclose, the method of claim 1, but they fail to disclose the following limitations. 
However Pelz discloses, wherein extracting features from the multispectral training image data comprises using a layer of a classifier network as a feature vector. (See Pelz ¶26, “In another example instantiation, features are learned using one of a number of machine-learning approaches, including, but not limited to convolutional neural networks.” The CNN inherently includes hidden and output layers so at least one of these layer will output a feature vector.)
The proposed combination of X and Y and the motivation presented in the rejection of claim A are equally applicable to claim B and are incorporated by reference.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US Pub. No. 2018/0285668 A1) in view of Rowe et al. (US Pub. No. 2009/0245591 A1) and in further view of Sidlauskas et al. (US Pub. No. 2008/0025579 A1).
Regarding claim 5, Li and Rowe disclose, the method of claim 1, but they fail to disclose the following limitations.
However Sidlauskas discloses, wherein extracting features from the multispectral training image data comprises using a wavelet filter bank comprising a plurality of filters. (See Sidlauskas ¶52, “As indicated at block 408, a plurality of image frames are extracted from the multispectral datacube to correspond to different optical conditions.” 
Further see Sidlauskas ¶53, “Each of the image frames is decomposed into different spatial frequency components at block 412. There are a number of different ways in which such a decomposition may be accomplished in different embodiments. In certain embodiments, a wavelet transform is applied to each of the image frames. This may be done in embodiments that use a discrete wavelet transform by applying high-pass and low-pass filters to the image frames as illustrated in FIG. 6.”
Further see Sidlauskas ¶58, “Returning to FIG. 4, the decomposed images may then each be used to calculate an intensity-distribution feature set.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute extracting features from multispectral images using wavelet filters as suggested by Sidlauskas for Li and Rowe’s extraction of feature from multispectral images using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is as disclosed by Sidlauskas ¶63 is because these feature can be used to discriminate between human skin and spoofs based on different structural characteristics of living tissue that distinguishes itself from spoofs.


	Allowable Subject Matter
Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 6, the method of claim 1, wherein extracting features from the multispectral training image data comprises using a subset of the plurality of filters that has been determined to optimize performance for a predetermined combination of two wavelength ranges.  (The disclosed prior art of record fails to disclose the limitations of this claim.)

Regarding claim 7, the method of claim 1, wherein extracting features from the multispectral training image data comprises extracting the features using tensor dictionaries containing multilinear mappings over a set of vector spaces.  .  (The disclosed prior art of record fails to disclose the limitations of this claim.)

	Regarding claim 8, this claim is objected to since it depends from objected to claim 7.

Regarding claim 9, the method of claim 1, wherein: the network architecture comprises a Siamese network comprising an ensemble of convolutional neural networks; and the network architecture is configured to estimate a likelihood that a first image of a subject at a first wavelength range is consistent with a second image of a subject at a second wavelength range.  (The disclosed prior art of record fails to disclose the limitations of this claim.)

Regarding claim 10, the method of claim 1, wherein: the network architecture comprises an auto-encoder network architecture comprising a plurality of convolutional neural networks; and the network architecture is configured to generate an estimation of a first image of a subject at a first wavelength range based on a plurality of images of the subject at a respective plurality of wavelength ranges different from the first wavelength range.  (The disclosed prior art of record fails to disclose the limitations of this claim.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID PERLMAN/Primary Examiner, Art Unit 2662